Citation Nr: 1140123	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  08-25 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's previously denied service connection claim for a bilateral foot disability.  

2.  Whether new and material evidence has been received to reopen the Veteran's previously denied service connection claim for a right knee disability.  


REPRESENTATION

Veteran represented by:	John V. Tucker, Attorney


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The Veteran served on active duty between November 1975 and May 1976, and between March and August 1979.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for foot and right knee disorders.  

In July 2011, the Board received a service connection claim for a left knee disorder.  The Board does not have jurisdiction over that issue because it has not been adjudicated by the RO.  The issue is therefore referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a statement received by the Board in September 2011, the Veteran's representative requested that the Veteran be scheduled for a live hearing before the Board at the local RO.    

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing at the Muskogee, Oklahoma RO.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


